—In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Dutchess County (Hillery, J.), dated December 10, 1996, which granted the plaintiffs motion pursuant to CPLR 602 (a) to consolidate this action with an action to recover damages for legal malpractice entitled McDutchess Bldrs. v John A. Porco, P. C., Index No. 1460/95, pending in the Supreme Court, Dutchess County.
*535Ordered that the order is affirmed, with costs.
A motion to consolidate actions pursuant to CPLR 602 (a) rests in the sound discretion of the trial court. Absent a showing of prejudice to a substantial right by a party opposing the motion, consolidation should be granted where common questions of law or fact exist (see, Rodgers v Worrell, 214 AD2d 553). In this case, we find no basis to disturb the Supreme Court’s decision to consolidate the actions. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ,, concur.